Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 606594; to the Court of Appeal, First Circuit, No. 2016 CW 1229
hNot considered. Not timely filed. The court of appeal denied writs on August 8, 2016 and did not grant relators leave to supplement or refile their application. Accordingly, relators’ subsequent filings in the court of appeal are without effect. Because relators’ December 29, 2016 application was filed more than thirty days after the August 8, 2016 writ denial, it is untimely. See Supreme Court Rule X, § 5.